



Exhibit 10.1
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
Electronics, Inc. (the “Company”). The summary also includes compensation of the
Company’s current Chief Executive Officer, Chief Financial Officer, and the
three other most highly compensated executive officers, who will be referred to
herein as our “Named Executive Officers.”
Director Compensation
All Non-Employee Directors receive annual retainer fees of $75,000 plus an
additional $65,000 of retainer fees paid in shares of Common Stock of the
Company for service as Directors. The Lead Independent Director of the Board of
Directors, the Chairperson of the Audit Committee of the Board of Directors, and
the Chairperson of the Compensation and Governance Committee of the Board of
Directors each receive an additional $10,000 annual retainer fee.
The Directors can elect to receive some or all of the $75,000 portion of their
annual retainer fees and the additional $10,000 annual retainer fee, if
applicable, in shares of the Company’s Common Stock. The additional $65,000 of
annual retainer fees shall be paid in shares of the Company’s Common Stock. The
Company maintains a Non-Employee Directors Stock Compensation Deferral Plan,
which allows Non-Employee Directors to elect to defer all, or a portion of,
their stock retainer fees until termination of service from the Board. Shares of
Common Stock will be issued either under the Company’s 2014 Stock Option and
Incentive Plan or the Non-Employee Directors Stock Compensation Deferral Plan.
Directors are also reimbursed for reasonable travel expenses incurred in
connection with Board and Committee meeting attendance.
Donald D. Charron, Chairman of the Board and Chief Executive Officer, is a
Director and also an employee of the Company but does not receive compensation
for his service as a Director.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company’s
executive officers. The following are the current annualized base salaries for
the Company’s Named Executive Officers:
Donald D. Charron, Chairman of the Board, Chief Executive Officer
$
709,752


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
$
397,800


Steven T. Korn, Vice President, North American Operations
$
323,179


Michael K. Sergesketter, Vice President, Chief Financial Officer
$
322,264


Christopher J. Thyen, Vice President, New Platforms
$
302,271



Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company’s 2014 Profit Sharing Incentive Bonus Plan (the “Plan”) during fiscal
year 2018. Under the Plan, cash incentives are accrued annually and paid in five
installments over the succeeding fiscal year. Except for provisions relating to
retirement, death, permanent disability, and certain other circumstances
described in a participant’s employment agreement, participants must be actively
employed on each payment date to be eligible to receive any unpaid cash
incentive installment. The total amount of cash incentives accrued and
authorized to be paid to the Named Executive Officers based on fiscal year 2018
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2018 and 12.5% each in September 2018, January
2019, and April 2019. The remaining portion of 12.5% will be paid in June 2019.
Donald D. Charron, Chairman of the Board, Chief Executive Officer
$
461,584


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
$
270,504


Steven T. Korn, Vice President, North American Operations
$
210,279


Michael K. Sergesketter, Vice President, Chief Financial Officer
$
207,871


Christopher J. Thyen, Vice President, New Platforms
$
196,675








--------------------------------------------------------------------------------







Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the Company’s 2014 Stock Option and Incentive Plan consisting of:
incentive stock options, stock appreciation rights, restricted shares,
unrestricted shares, restricted share units, or performance shares and
performance units.
The following table summarizes the long-term performance shares (“LTPS”) issued
in the Company’s Common Stock during August 2018 to the Company’s Named
Executive Officers pursuant to their fiscal year 2018 performance share awards:
 
 


LTPS Grant
(Shares Issued) (1)
Donald D. Charron, Chairman of the Board, Chief Executive Officer
 
74,351


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
 
26,802


Steven T. Korn, Vice President, North American Operations
 
15,493


Michael K. Sergesketter, Vice President, Chief Financial Officer
 
14,948


Christopher J. Thyen, Vice President, New Platforms
 
14,590


 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

During August 2018, the Compensation and Governance Committee awarded LTPS
grants for fiscal year 2019 to key employees, including the Named Executive
Officers, under the Company’s 2014 Stock Option and Incentive Plan. One-third
(1/3) of the August 2018 LTPS awards will vest annually over the succeeding
three-year period.
The following table summarizes the maximum number of performance shares granted
in August 2018 to the Company’s Named Executive Officers for fiscal year 2019:
 
 
LTPS Award
 (number of shares)
Donald D. Charron, Chairman of the Board, Chief Executive Officer
 
65,692


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
 
16,746


Steven T. Korn, Vice President, North American Operations
 
13,181


Michael K. Sergesketter, Vice President, Chief Financial Officer
 
12,934


Christopher J. Thyen, Vice President, New Platforms
 
12,351



The number of shares to be issued to each participant is based upon a
combination of the bonus percentage attainment component calculated under the
Company’s profit sharing incentive bonus plan, adjusted to a three-year average
bonus percentage, and a growth attainment component, which is the Company’s
growth in sales revenue based on comparison of its three-year compounded annual
growth rate (“CAGR”) with the Electronics Manufacturing Services Industry’s
three-year CAGR.
Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the “Retirement Plan”). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary Company contribution
which is determined annually by the Compensation and Governance Committee of the
Board of Directors. Each eligible employee’s Company contribution is defined as
a percent of eligible compensation, the percent being identical for all eligible
employees, including Named Executive Officers. Participant contributions are
fully vested immediately, and Company contributions are fully vested after five
years of participation. All Named Executive Officers are fully vested. The
Retirement Plan is fully funded. For those eligible employees who, under the
1986 Tax Reform Act, are deemed to be highly compensated, their individual
Company contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
supplemental employee retirement plan (“SERP”) in which the Company contributes
to the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.





